352 F. Supp. 62 (1972)
Robert J. ROSTYKUS, Plaintiff,
v.
Carol ROSTYKUS, Defendant, United States of America, Intervenor.
Civ. No. 72-279.
United States District Court, W. D. Oklahoma, Civil Division.
May 24, 1972.
R. C. Jopling, Jr., Joe W. Whitten, Oklahoma City, Okl., for plaintiff.
Ben L. Burdick, Oklahoma City, Okl., for defendant.
Francis P. Dicello, Tax Division Dept., Washington, D. C., John E. Green, Oklahoma City, Okl., for intervenor.

ORDER
DAUGHERTY, Chief Judge.
The Motion To Remand filed herein by the Defendant Carol Rostykus should be denied. The case appears to have been properly removed to this Court for a limited purpose by the Intervenor, United States of America, pursuant to 28 U.S.C. § 2410 and § 1444.
As removed to this Court there will be no effort by this Court to become involved in any of the divorce or domestic features of the case. Rather, this Court will be only concerned with the Government's alleged tax lien and its validity and application to certain property of the parties, one or more, against which it is asserted the tax lien has attached. See Barber v. Barber, 62 U.S. 582, 16 L. Ed. 226 (1859) and Williamson v. Williamson, 306 F. Supp. 516 (W.D.Okl. 1969).
When this matter is disposed of the case will be remanded to the State Court for further proceedings not inconsistent with this Court's determination of the issue or issues in which the Federal Government is involved. In the meantime, should it become necessary, the Court would undertake upon request to remand any of the domestic features of the case which for some reason may require urgent attention by the State Court.